Title: Daniel Brent to Thomas Jefferson, 30 August 1817
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, Dept of State, 
              Aug 30. 1817.
          
          I had the Honor to receive yesterday your favor of the 22nd of this month, enclosing a letter for Mr Appleton, our Consul at Leghorn, with a request that I would forward it to Mr Appleton by some safe, rather than early opportunity, with the Consular Despatches of this Department; and I have now the pleasure to inform you, that it will this day be sent, under an Envelope of this Office, to Mr McCulloch, the Collector of the Customs at Baltimore, with a particular request to him to transmit it by the first opportunity which may promise a safe & sure conveyance to Leghorn.
          As we have abundant experience of Mr McCulloch’s scrupulous attention to similar Commissions, I have the satisfaction to add, that I could not I have given your letter a better direction.   I have the Honor to be,
          
          
             with the highest Respect & Esteem, Dear Sir, your faithful, Obedt servt.
            Daniel Brent.
          
        